PER CURIAM.
Respondent Jack F. White, Jr., has petitioned for leave to resign from the Florida Bar, pending disciplinary proceedings, pursuant to Florida Bar Integration Rule, article XI, Rule 11.08. Respondent’s petition sets forth numerous grievance and disciplinary proceedings pending against him at various stages of the grievance and disciplinary process, including two cases now pending before this Court which are being dismissed concurrently with this opinion.
We grant the petition and accept respondent’s resignation. We assess against respondent the Florida Bar’s costs in this proceeding and in case nos. 60,507 and 60,577 in the amount of $722.75. Respondent’s resignation shall be effective this date.
It is so ordered.
ADKINS, BOYD, OVERTON and MCDONALD, JJ., concur.
SUNDBERG, C. J., and ALDERMAN and EHRLICH, JJ., dissent.